Houghton, J. (dissenting):
I dissent from,an' affirmance of this judgment. I do not think • the allegation-of plaintiff’s complaint, admitted- by -defendant’s *53answer, should be interpreted as alleging that the defendant had surrendered all control of his business, and delegated all his duties and powers to his brother Daniel. The allegation is that at the times of the hiring and the subsequent accident the defendant was owner and proprietor of á boarding stable, “and conducted the same through his brother Daniel Keahon, who was the manager and superintendent thereof, and that on or aboiit said 13th day of August, 1901, said defendant, through the aforesaid Daniel 'Keahon, employed plaintiff at a salary to work at said stable.” That it was not so understood is manifest from what took place on the trial when Daniel Keahon was on the stand. The defendant’s counsel asked him what he did for his brother in August, 1901. This was objected to on the ground that it was alleged by the complaint and admitted by the answer that he was conducting the business on behalf of his brother as foreman or superintendent. The defendant’s counsel pointed out that the admission related only to the time of hiring and to the time of the accident, and the court remarked that that wras all that was necessary and sustained the objection.
The fair and liberal interpretation of the allegation is that the brother Daniel was the superintendent of defendant in conducting the boarding stable, with power to hire and discharge men.
The particular work for which plaintiff was employed was to wash wagons and trucks, clean stalls and horses and cut wood. There is no claim that the defendant did not furnish the plaintiff with a safe place in which to do this particular kind1 of work which he was specially hired to do. Kor is there any claim that the gas engine in the cellar was not a perfect machine and in perfect repair. The’ only ground of negligence is that the superintendent of defendant being temporarily short of help around the barn took plaintiff from the work which he was limed to do and sent him to the cellar to do the alleged hazardous work of starting the engine without warning him of the danger that he might encounter of getting his arm caught in the fly-wheel if it started backward instead of forward.
It is true that there is no evidence that the defendant, the employer, was about the barn frequently or occasionally, and thus knew the work that plaintiff wras employed to do; but in the absence of proof that he never came near the premises and knew nothing of the manner in which the business was being conducted, it must be *54assumed,. I think, that he knew for what particular work plaintiff was employed. In the absence of proof it must be assumed that the defendant, the employer, did not know that his superintendent was taking the plaintiff from his. regular employment and directing him to serve at a more hazardous-work.'
Conceding that the dangers attending the starting of the gas engine were not obvious, and that plaintiff was entitled to a warn- . - ing concerning them, I think the failure of the superintendent to ' give the warning, if one was necessary, was the negligence of a coservant and not that of the defendant, the master. If the plaintiff had been hired to start the gas engine and there was danger in the work, and he had had no experience in it, then very likely the failure of the superintendent to give the warning would have been the ' failure of the master. But he was hired for a work in which there was no danger, and was taken from that work by the’Superintendent and put to a more hazardous employment without the knowledge of ■ the master, and such act, it seems to me, was a mere detail of the work for any negligente concerning which the .■ master ■ is not responsible.
One of the grounds upon which recovery was denied in Crown v. Orr (140 N. Y. 450) was that if the plaintiff,, who was an infant, was directed by the foreman to perform another service than that for which he was employed, and one specially dangerous, without, sufficient instruction, the fault was not that of the master but of a coservant.
In Hussey v. Coger (112 N. Y. 614) the defendant did not ’ personally supervise the .work but. employed. a superintendent, competent and experienced, who had general charge of the work and authority to procure materials and engage the necessary work- - men. An accident happened because the superintendent directed too few men to lift a heavy hatch. The master was held not liable notwithstanding such act of the superintendent. In the present case the proof discloses that the defendant had hired sufficient men^ of experience to start the engine, but they did not happen to be about the barn at the time the superintendent desired it started.
■This action is not under the Employers’ Liability Act but at common law. . In such an action a servant.who sustains an injury from the negligence of a superior agent engaged in the same general. *55business cannot maintain an action against the common employer, although he was under the control of the agent and could not guard against his negligence. (Keenan v. N. Y., L. E. & W. R. R. Co., 145 N. Y. 190 ; Gallagher v. McMullin, 25 App. Div. 571.)
There is no claim that the superintendent was not competent, and hence the master furnished, not only a competent superintendent, but a safe place for plaintiff to perform the work for which he was hired, as well as sufficient competent men to do the work which plaintiff was directed to do. The master did not know and could not apprehend that his superintendent would take the plaintiff from his regular work and put him to a hazardous one without instruction. In failing to give the instruction the. superintendent did not stand in place of the master as he would with, respect to keeping the place to work reasonably safe and the machinery in repair.
Under the circumstances disclosed, the negligence, if any there was, was that of a coservant, although of a higher grade, and the case appears to me to be'governed by a long line of decisions, of which those above referred to, and Crispin v. Babbitt (81 N. Y. 516); Loughlin v. State of New York (105 id. 159); Cullen v. Norton (126 id. 1); Perry v. Rogers (157 id. 251); Maltbie v. Belden (167 id. 307), and Madigan v. Oceanic Steam Nav. Co. (178 id. 242), are examples.
O’Brien v. Buffalo Furnace Co. (183 N. Y. 317) is not to the contrary, for that case turned upon the permitting the continuance of an act obviously dangerous to all of defendant’s servants.
The defendant has died since the judgment. It may be possible that on a retrial the plaintiff could' establish a cause of action. That he may have an opportunity to do so, under the provisions of section 764 of the Code of Civil Procedure, the reversal should be on questions of law only.
The judgment should be reversed on questions of law only and a new trial granted, with costs to the appellant to abide the event.
Scott, J., concurred.
Judgment and order affirmed, with costs. Order filed.